       Case 7:19-cr-00175-NSR Document 67 Filed 03/08/21 Page 1 of 2




                             EXHIBIT LIST
                     United States v. Paul Elmowsky
                            19 Cr. 175 (NSR)

GX #   Description                   Witness               ID’d        Received
                            PHYSICAL EVIDENCE
1      Uzi Mini Carbine
2      Magazines




                               PHOTOGRAPHS
101    Paul Elmowsky
102    Garage
103    Garage
104    Magazine Bin
105    Safes
106    Left Safe
107    Right Safe
108    Top of Right Safe
109    Bedroom
110    Holster
111    Holster
112    Uzi Mini Carbine
113    Uzi Mini Carbine Engravings
114    Uzi Mini Carbine
115    Uzi Mini Carbine
116    Uzi Mini Carbine
117    Uzi Mini Carbine Barrel
118    Uzi Mini Carbine Muzzle
119    Colt Python
120    Colt Magnum Carry
121    Smith & Wesson 617 With
       Scope
122    H&K USP
      Case 7:19-cr-00175-NSR Document 67 Filed 03/08/21 Page 2 of 2




123   Ruger Mark II With Scope
124   Ingram M10A1
125   Ingram M10A1
126   Remington 11-87 Police
      Shotgun
127   Remington 11-87 Police
      Shotgun Barrel
128   Marlin 336
129   Marlin 80 With Scope
130   Marlin 80 Engravings
131   Bushmaster XM15
132   M1 Carbine
133   M1 Carbine Engravings
134   M6 Scout Rifle-Shotgun
135   M6 Scout Smooth Bore
136   M6 Scout Rifled Bore
137   Uzi Mini Carbine




                                Documents
201   National Firearm Registration
      and Transfer Records
202   Pistol Permit Records
203   Pistol Permit Records
204   Serious Sportsman Acquisition
      and Disposition Records




                                    2
